department of the treasury washington dc person to contact telephone number refer reply to cc dom corp plr-100044-99 date ate internal_revenue_service index number distributing plr-100044-99 business x business y date a we respond to your letter dated date requesting rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below distributing is engaged in business x and business y as of date a distributing’s single class of stock is owned in equal parts by two families as follows family a a b cc d e family fe f g h percentage dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure b c d and e are children of a aand f are siblings g and h are children of f la sibling of a and f has gifted shares over a period of years in equal parts to family a and family f lis no longer a shareholder f's shares will be gifted to g and h within six months after the proposed transaction all stock gifts have been and will be pursuant to established gift-giving programs financial documentation has been submitted which indicates that business x and business y each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years plr-100044-99 because of disputes between family a and family f regarding the direction and operation of distributing the following transaction has been proposed to separate the businesses with family a operating business x and family f operating business y i distributing will transfer the business x assets to newly formed controlled in exchange solely for controlled stock and the assumption by controlled of related liabilities the contribution ii distributing will distribute all of the controlled stock to a b c d and e in exchange for all of their respective distributing stock the distribution’ the following representations have been made concerning the proposed transaction a the fair_market_value of the controlled stock received by each of a b c d and e will approximately equal the fair_market_value of the respective distributing stock surrendered by each of a b c d and e in the exchange b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to these operations there have been no substantial changes since the date of the last financial statements submitted d except for f’s possible continued employment with both distributing and controlled following the proposed transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its business e the distribution will be carried out to resolve disputes between family a and family f regarding the direction and operation of distributing the distribution is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift except for f's gift of distributing stock to f's children g and h or otherwise dispose_of any stock in distributing or controlled after the proposed transaction g there is no plan or intention by either distributing or controlled directly or yc plr-100044-99 through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either of these corporations after the proposed transaction except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution will in each case equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject j the liabilities assumed in the proposed transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k no sec_38 property will be transferred in the contribution distributing has neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution n payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the proposed transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code p distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an sdollar_figure corporation election pursuant to sec_1362 q the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled fb plr-100044-99 based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transaction the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of a b c d and e on their receipt of controlled stock in exchange for their respective distributing stock sec_355 the basis of the controlled stock in the hands of a b c d and e will equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by a b c d and e will include the holding_period of the distributing stock surrendered in exchange therefor provided the distributing stock is held as a capital_asset on the date of the exchange sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction 1s plr-100044-99 that are not specifically covered in the above rulings in particular we express no opinion on the tax treatment of the possible transfer of certain life_insurance policies to present or former distributing shareholders the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process this letter has no effect on any earlier document and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transaction is consummated under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by robert j hawker robert t hawkes assistant to the chief branch
